Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Ms. Bianco on 6/13/22.
The application has been amended as follows: 

The title of the invention is amended as follows as a mark-up version (period at the end is deleted with the strikethrough tool).

ULTRASONIC FLOW TUBE HAVING A PLURALITY OF OUTER PIPES SURROUNDING A CENTER PIPE POSITIONED BETWEEN AN INLET WALL AND AN OUTLET WALL HAVING TRANSDUCERS THEREIN

Historically, in the examiner’s amendment in the Notice of Allowance mailed on 4/6/22, the newly amended portion should have read as follows below with the underline.

ULTRASONIC FLOW TUBE HAVING A PLURALITY OF OUTER PIPES SURROUNDING A CENTER PIPE POSITIONED BETWEEN AN INLET WALL AND AN OUTLET WALL HAVING TRANSDUCERS THEREIN

Henceforth, the clean copy of the title is as below:

ULTRASONIC FLOW TUBE HAVING A PLURALITY OF OUTER PIPES SURROUNDING A CENTER PIPE POSITIONED BETWEEN AN INLET WALL AND AN OUTLET WALL HAVING TRANSDUCERS THEREIN



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/13/2022